Exhibit 10.3
Summary Plan Description
Pentegra
Defined Contribution Plan for Financial Institutions
as adopted by:
Federal Home Loan Bank of Des Moines

     
(IMGAGE) [c82335c8233503.gif]
  PENTEGRA RETIREMENT SERVICES

 

 



--------------------------------------------------------------------------------



 



SUMMARY PLAN DESCRIPTION
for
Federal Home Loan Bank of Des Moines
Des Moines, IA
Pentegra Defined Contribution Plan
for Financial Institutions
108 Corporate Park Drive
White Plains, NY 10604

 

 



--------------------------------------------------------------------------------



 



Important Notice
This Summary contains a summary in English of your plan rights and benefits
under the Federal Home Loan Bank of Des Moines Plan. If you have difficulty
understanding any part of this booklet, contact the plan administrator at
his/her office: 515-281-1000.
Aviso Importante
Este Resumen contiene un resumen en inglés de los derechos y beneficios bajo el
Plan de Federal Home Loan Bank of Des Moines. Si tiene dificultad para entender
cualquier parte de este folleto, comuniquese con el administrador del plan en su
oficina: 515-281-1000.

 

 



--------------------------------------------------------------------------------



 



Dear Member:
We are pleased to present your Summary Plan Description. This Summary is
designed to help you understand and appreciate the savings plan provided by
Federal Home Loan Bank of Des Moines through the Pentegra Defined Contribution
Plan for Financial Institutions (formerly known as the Financial Institutions
Thrift Plan) (the “Plan”).
The Plan is a tax-exempt, trusteed savings plan which was created in 1970. It is
administered by a professional staff under the direction of a Board of Directors
(the “Board”) comprised of officers of the Federal Home Loan Banks and
participating financial institutions as well as the Plan’s President.
The Plan provides an opportunity for you to save and invest on a regular,
long-term basis. All contributions to the Plan (a defined contribution type
plan) are paid to the Trustee to be invested for the benefit of all members. An
individual account is maintained for each Member. Under certain conditions, a
Member may make withdrawals or take loans from their account based on its market
value.
The Plan offers federal income tax advantages. You do not pay taxes on employer
contributions or investment income until they are withdrawn. An employer subject
to income tax may deduct its contributions.
This Summary highlights the main features of the Plan. The Plan and Declaration
of Trust contain the governing provisions and should be consulted as official
text in all cases. If there is any conflict between this Summary and the Plan
Document, the Plan Document will control.
Finally, please note that wherever the masculine pronoun is used in this
Summary, it is intended to include the feminine pronoun.
Board of Directors,
Pentegra Defined Contribution Plan for
Financial Institutions

 

 



--------------------------------------------------------------------------------



 



SUMMARY OF YOUR BENEFITS

     
ELIGIBILITY
  You will be eligible for membership in the Plan on the first day of the month
coinciding with or next following your date of employment. Your employer will
notify you of your right to become a Member when you first become eligible and
will furnish you with an enrollment application.
 
   
 
  You will be eligible to receive employer contributions on the first day of the
month coinciding with or next following the date you complete one year of
employment.
 
   
PLAN SALARY
  Plan Salary is defined as your basic salary rate reflecting changes occurring
during the year.
 
   
 
  In addition, any pre-tax contributions that you make are included in Plan
Salary. Please refer to the “Plan Salary” section of this Summary.
 
   
PLAN CONTRIBUTIONS
  Employee — You may elect to make a pre-tax and/or after-tax contribution of 1%
to 100% (in 1% increments) of Plan Salary. You may also elect all or a portion
of your employee contributions to be designated as Roth elective deferrals.
Unless stated otherwise, Roth elective deferrals will be treated as elective
deferrals for all purposes under the Plan. If you are at least age 50, you may
elect to make catch-up contributions ($5,500 for 2009, indexed).
 
   
 
  Employer — Your employer will make a contribution based on the amount you
contribute, expressed as the greater of (A) or (B) as follows:
 
   
 
  (A)
 
   
 
 
(i)    50% during the 2nd and 3rd years of employment
 
   
 
 
(ii)   75% during the 4th and 5th years of employment
 
   
 
 
(iii)  100% upon completion of five or more years of employment.
 
   
 
  This percentage rate applies to the first 6% of your Plan Salary (see the
“Plan Salary” section of this Summary).
 
   
 
  (B) The lesser of $75 per month or 2% of your Plan Salary.
 
   
VESTING
  You will be 100% vested in any employer matching and/or employer supplemental
contributions immediately upon enrollment in the Plan. You are always 100%
vested in any contributions you make to the Plan, including Roth elective
deferrals. In other words, you will not give up any units based on your own
contributions when you terminate employment.
 
   
LOANS
  You may take a loan from your account and pay your account back with interest.
Please refer to the “Borrowing From Your Account” section of this Summary to
determine how you may take a loan from your account.
 
   
NORMAL RETIREMENT
  A Member’s 65th birthday.
AGE
   
 
   
WITHDRAWALS
  While you are working, you may withdraw all or part of your vested account
balance subject to certain limitations. You may also make withdrawals from your
account after termination of employment.
 
   
 
  Please refer to the “Making Withdrawals From Your Account” section of this
Summary to determine if there are any restrictions on employer contributions on
account of a withdrawal.

 

 



--------------------------------------------------------------------------------



 



SUMMARY OF YOUR BENEFITS
CONTINUED

     
DISABILITY
  If you are disabled, you will be entitled to the same withdrawal rights as if
you had terminated employment.
 
   
DEATH
  If you die before the value of your account is paid to you, your beneficiary
may receive the full value of your account or may defer payment within certain
limits. If you are married, your spouse will be your beneficiary unless your
spouse consents in writing to the designation of a different beneficiary.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Determining Your Eligibility
    1  
• Employee Eligibility
    1  
• Reenrollment
    1  
Making Contributions to the Plan
    2  
• Plan Contributions
    2  
• Allocation of Contributions
    3  
• IRS Nondiscrimination Rules
    3  
• Rollovers
    4  
• Plan Salary
    4  
Investing Your Account
    5  
• Investment of Contributions
    5  
• Valuation of Accounts
    5  
• Reporting to Members
    5  
Vesting
    6  
Making Withdrawals from Your Account
    7  
• While Employed
    7  
• Upon Termination of Employment
    9  
• Upon Disability
    9  
• Upon Death
    9  
Borrowing from Your Account
    10  
• Loans
    10  
Plan Limitations
    11  
Leave of Absence
    12  
Other Information
    13  
• Top Heavy Information
    13  
• Disputed Claims Procedure
    13  
• Qualified Domestic Relations Orders (QDRO’s)
    13  
Members Rights
    14  
• Statement of ERISA Rights
    14  
Plan Information
    15  

 

 



--------------------------------------------------------------------------------



 



DETERMINING YOUR ELIGIBILITY

     
Employee Eligibility
  You will be eligible for membership in the Plan on the first day of the month
coinciding with or next following your date of employment. Your employer will
notify you of your right to become a Member when you first become eligible and
will furnish you with an enrollment application.
 
   
 
  You will be eligible to receive employer contributions on the first day of the
month coinciding with or next following the date you complete one year of
employment.
 
   
 
  In order for you to complete one year of employment, you must complete at
least 1,000 hours of employment in a 12 consecutive month period. The initial
eligibility period is measured from your date of employment.
 
   
 
  In counting hours you will be credited with an hour of employment for every
hour you have a right to be paid. This includes vacation, sick leave, jury duty,
etc. and any hours for which back pay may be due.
 
   
 
  After you meet the Plan’s eligibility requirements and your completed
enrollment form is received by the Plan Board, you will be enrolled in the Plan.
Your participation will continue until the earlier of (a) your termination of
employment and payment to you of your entire account or (b) your death.
 
   
Reenrollment
  If you terminate employment and are subsequently reemployed by the same or
another participating employer, you will be eligible for immediate reenrollment.

 

-1-



--------------------------------------------------------------------------------



 



MAKING CONTRIBUTIONS TO THE PLAN

     
Plan Contributions
  Employee — You may elect to make a pre-tax and/or after-tax contribution of 1%
to 100% (in 1% increments) of Plan Salary (see the “Plan Salary” section of this
Summary). You may also elect not to make any contributions, in which case your
employer will make the 2% minimum contribution described in (B) below.
 
   
 
  In addition, you may also elect all or a portion of your employee
contributions to be designated as Roth elective deferrals. Unless stated
otherwise, Roth elective deferrals will be treated as elective deferrals for all
purposes under the Plan.
 
   
 
  You may change the rate at which you are contributing one time in any
reporting period, including Roth deferrals, as of the first day of any
contribution reporting period. You may suspend your contributions, including
Roth deferrals, at any time, but suspended contributions may not subsequently be
made up.
 
   
 
  Employer — Your employer will make a contribution based on the amount you
contribute expressed as the greater of (A) or (B) as follows:
 
   
 
  (A)
 
   
 
 
(i)    50% during the 2nd and 3rd years of employment
 
   
 
 
(ii)   75% during the 4th and 5th years of employment
 
   
 
 
(iii)  100% upon completion of five or more years of employment.
 
   
 
  This percentage rate applies to the first 6% of your Plan Salary (see the
“Plan Salary” section of this Summary).
 
   
 
  (B) the lesser of $75 per month or 2% of your Plan Salary.

                                              Illustration              
Employer’s Matching Contribution   Your         50% During     75% During    
100% Starting   Contribution         2nd & 3rd Yrs.     4th & 5th Yrs.     with
6th Yr. of   Rate         of Employment     of Employment     Employment     1%
 
 
    0.50 %     0.75 %     1.00 %   2%    
 
    1.00 %     1.50 %     2.00 %   3%    
 
    1.50 %     2.25 %     3.00 %   4%    
 
    2.00 %     3.00 %     4.00 %   5%    
 
    2.50 %     3.75 %     5.00 %   6-100%    
 
    3.00 %     4.50 %     6.00 %

     
 
  Please refer to the “Making Withdrawals From Your Account” section of this
Summary to determine if there are any restrictions on employer contributions on
account of a withdrawal.
 
   
 
  In addition, your employer may, in its sole discretion, make an employer
supplemental contribution to the Plan. You will be eligible to receive an
employer supplemental contribution if you are employed on the last day of the
calendar quarter for which such contribution is made and complete at least 1,000
hours of employment in such a year.
 
   
 
  Catch-up Contributions — All employees who are eligible to make contributions
to this Plan and who will reach age 50 before the end of a calendar year will be
eligible to make catch-up contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Internal Revenue Code.
 
   
 
  The maximum catch-up contribution for 2009 is $5,500 (as indexed in the
future). The amount, if any, of your elective deferrals which will be
characterized as catch-up contributions will be determined at the end of the
Plan Year based upon the statutory limits and plan limits in effect for the Plan
Year.

 

-2-



--------------------------------------------------------------------------------



 



MAKING CONTRIBUTIONS TO THE PLAN
CONTINUED

     
 
  There are several ways in which a contribution could be characterized as a
catch-up contribution, as illustrated in the following examples. Assume that the
Member is over age 50 in each example:
 
   
 
  Example 1: Suppose your annual salary is $125,000 and you contribute 15% of
your Plan Salary to the Plan (as permitted under the terms of the Plan) for each
contribution reporting period in 2009. At the end of the Plan Year, you will
have contributed $18,750 to the Plan. Because this amount exceeds the statutory
limit on elective deferrals ($16,500 in 2009), the excess ($2,250) will be
treated as a catch-up contribution.
 
   
 
  Example 2: Same facts as provided in Example 1, except that your annual Plan
Salary is $75,000. In this example, you will have contributed $11,250 to the
Plan in 2009 ( $75,000 x 15%). Because your contributions do not exceed either
the Plan’s maximum contribution percentage or the elective deferral limitation
($16,500 in 2009) and no other limitations are impacted, no portion of your
contributions is treated as a catch-up contribution.
 
   
 
  Example 3: Suppose that your annual Plan 2008 Salary is $120,000 in 2009, you
earned total compensation of $110,000 in 2008 (making you a Highly- Compensated
Employee for 2009), and you contributed $16,500 to the Plan in 2009. Because
your $16,500 contribution does not exceed either the Plan’s maximum contribution
percentage or the elective deferral limit ( $16,500 in 2009), there is no
catch-up contribution based upon the application of those two limits. However,
further assume that the Plan determines that you are required to receive a
$6,000 Actual Deferral Percentage (“ADP”) refund for 2009. In this scenario,
$5,500 of your ADP refund would automatically be recharacterized as a catch-up
contribution.
 
   
Allocation of Contributions
  Your employer has established a Regular Account, 401(k) Account and Roth
Elective Deferral Account for each Member. All of your contributions and all
employer contributions will be allocated to these accounts. The total value of
these accounts, including the value of your Rollover Account (see below),
represents your interest in the Plan.
 
   
 
  Employee — All of your contributions will be allocated to your 401(k) Account
except contributions that you designate as Roth Elective Deferrals. If you make
Roth Elective Deferrals, a separate account will be established to account for
such contributions.
 
   
 
  Employer — If you allocate a contribution of at least 2% to your 401(k)
Account, all employer contributions will be allocated to your Regular Account.
If you do not allocate any of your contributions to your 401(k) Account,
employer contributions of the lesser of $75 per month or 2% of your Plan Salary
(see “Plan Salary” section of this Summary) will be allocated to your 401(k)
Account. The balance of employer contributions will be allocated to your Regular
Account.
 
   
IRS Nondiscrimination
Rules
  If you are a Highly Compensated Employee, a portion of your contributions
and/or employer contributions made on your behalf, if any, may have to be
returned to you in order to comply with special Internal Revenue Service (“IRS”)
nondiscrimination rules (see the “Plan Limitations” section of this Summary for
other limitations). In general, a Highly Compensated Employee is an employee
who:
 
   
 
  (a)   was a 5% owner at any time during 2009 or 2008, or
 
   
 
  (b)   received annual compensation in excess of $105,000 for 2008.

 

-3-



--------------------------------------------------------------------------------



 



MAKING CONTRIBUTIONS TO THE PLAN
CONTINUED

     
Rollovers
  You may make a rollover contribution of an eligible rollover distribution from
any other IRS qualified retirement plan or an individual retirement account
(“IRA”). These funds will be maintained in a separate Rollover Account in which
you will have a nonforfeitable vested interest. Please note that you may
establish a Rollover Account within the Plan prior to satisfying the Plan’s
eligibility requirements. However, the establishment of a Rollover Account prior
to satisfying such eligibility requirements will not constitute active
membership in the Plan.
 
   
Plan Salary
  Plan Salary is defined as your basic salary rate reflecting changes occurring
during the year.
 
   
 
  In addition, any pre-tax contributions that you make as well as pre-tax
contributions to a Section 125 cafeteria plan and, unless the employer elects
otherwise, Qualified Transportation Fringe benefits as defined under Section
132(f) of the Internal Revenue Code, are included in Plan Salary.
 
   
 
  Your Plan Salary for any year may not exceed a specified dollar amount as
determined by the IRS each year. This limit is $245,000 for 2009, and is subject
to adjustment in accordance with IRS Regulations.

 

-4-



--------------------------------------------------------------------------------



 



INVESTING YOUR ACCOUNT

     
Investment of Contributions
  All contributions are invested at your direction in one or more of the
investment funds provided under your Plan in whole percentages. These funds are
described in greater detail in your enrollment kit.
 
   
 
  Please note that different investment instructions can be provided to the Plan
for amounts already accumulated in your account and for future contributions.
Certain restrictions may apply. Changes in investment instructions may be made
by submitting a properly completed form, by accessing Pentegra Online at
www.pentegra.com or by using Pentegra by Phone, the Pentegra Voice Response
System. You may access Pentegra by Phone by calling 1-866-633-4015 and pressing
1.
 
   
 
  Any changes which are received by Stock Market Closing (usually 4 p.m. Eastern
Time) will be processed at the business day’s closing price. Transaction changes
received after Stock Market Closing will be processed on the next business day.
Your Plan allows for a change of investment allocation on a daily basis.
 
   
 
  No amounts invested in the Stable Value Fund may be transferred directly to
the Money Market Fund. Stable Value Fund amounts transferred to and invested in
any of the other funds provided under the Plan for a period of three months may
subsequently be transferred to the Money Market Fund.
 
   
 
  If no investment direction is given, all contributions credited to your
account will be invested in one of the Target Retirement Funds (either the 2015,
2025, 2035 or 2045 series). The fund selected as your default investment vehicle
will be the series with the year that coincides with or next follows the year in
which you reach age 65.
 
   
Valuation of Accounts
  The Plan uses a unit system for valuing each investment fund. Under this
system each participant’s share in any investment fund is represented by units.
The unit value is determined as of the close of business each regular business
day (daily valuation). The total dollar value of a participant’s share in any
investment fund as of any valuation date is determined by multiplying the number
of units to the participant’s credit by the unit value of the fund on that date.
The sum of the values of the funds you select represents the total value of your
Plan account.
 
   
 
  NOTE: If for some reason (such as shut down of financial markets) the
underlying portfolio of any investment fund cannot be valued, the valuation date
for such investment fund will be the next day on which the underlying portfolios
can be valued.
 
   
Reporting to Members
  As soon as practicable after the end of each calendar quarter, the Plan will
send you a quarterly statement. This statement provides information about your
account including its market value in each investment fund. Activity for the
quarter is reported by investment fund and contribution type.

 

-5-



--------------------------------------------------------------------------------



 



VESTING

     
Vesting
  Vesting is the process under which you earn a non-forfeitable right to the
units in your account. You are always 100% vested in any contributions you make
to the Plan, including Roth elective deferrals. In other words, you will not
give up any units based on your own contributions when you terminate employment.
 
   
 
  Your employer has also provided that you are immediately 100% vested in any
employer matching and/or employer supplemental contributions credited to your
account.

 

-6-



--------------------------------------------------------------------------------



 



MAKING WITHDRAWALS FROM YOUR ACCOUNT

     
While Employed
  You may make a total or partial withdrawal of the vested portion of your
account by filing the appropriate form with the Plan. A withdrawal is based on
the unit values on the valuation date on which a properly completed withdrawal
form is received and processed by the Plan. (See the “Valuation of Accounts”
section of this Summary).
 
        Under current law, an excise tax of 10% is generally imposed on the
taxable portion of withdrawals occurring prior to your reaching age 591/2. There
are certain exceptions to the 10% excise tax. For example, the 10% excise tax
will not apply to withdrawals made on account of separation from service on or
after the date you have reached age 55, death or disability.
 
   
 
  A.   From the Regular Account:
 
   
 
 
Not more than one voluntary withdrawal may be made from your Regular Account in
a calendar year unless it is limited to your own contributions, if any, made
prior to January 1, 1987 (“pre 1987 contributions”) without earnings. When you
make a withdrawal, you may continue making contributions to the Plan.
 
   
 
 
When you make a withdrawal, you may continue making contributions to the Plan.
However, employer contributions on your behalf will be suspended in accordance
with the following:

          Type of Withdrawal   Suspension Period  
a.
  if your withdrawal does not exceed the amount of your pre-1987 contributions
(without earnings)   None
b.
  if your withdrawal exceeds your pre-1987 contributions without earnings but
does not exceed the amount of your contributions (pre-1987 plus post-1986) and
earnings on them   3 months
c.
  if withdrawal includes any employer contributions and/or earnings on them  
6 months

     
 
 
No partial withdrawal of less than $1,000 will be permitted unless it is for
either the full amount of (a) your own “pre-1987 contributions” without
earnings, (b) your own contributions (pre-1987 plus post-1986) and earnings on
them or (c) the total vested balance of your Regular Account.
 
   
 
  B.   From the 401(k) Account:
 
   
 
 
Not more than one withdrawal may be made from your 401(k) Account in a calendar
year.
 
   
 
 
As required by IRS Regulations, a withdrawal from your 401(k) Account prior to
age 591/2 or termination of employment can only be made on account of hardship.
The existence of an immediate and heavy financial need, and the lack of any
other available financial resources to meet this need, must be demonstrated for
a hardship withdrawal. The following situations will be considered to constitute
an immediate and heavy financial need:
 
   
 
 
1)   Medical Expenses — Medical expenses (other than amounts paid by insurance)
incurred by the member as well as the member’s spouse or dependents (other than
amounts paid by insurance).

 

-7-



--------------------------------------------------------------------------------



 



MAKING WITHDRAWALS FROM YOUR ACCOUNT
CONTINUED

     
 
 
2)   Home Purchase — Purchase of a principal residence of the member (mortgage
payments are excluded).
 
   
 
 
3)   Educational Expenses — Tuition, including room and board, for the next
12 months of post-secondary education of the member as well as the member’s
spouse, children, or dependents.
 
   
 
 
4)   Prevention of Eviction — Prevention of eviction from a member’s principal
residence or foreclosure on the mortgage of a member’s principal residence.
 
   
 
 
5)   Funeral Expenses — Burial or funeral expenses for the member’s deceased
parent, spouse, children, or dependents.
 
   
 
 
6)   Home Damage — Expenses for the repair of damages to the member’s principal
residence that would qualify as a tax deductible casualty loss.

 
 
No partial withdrawal of less than $1,000 will be permitted unless it is for the
amount necessary to satisfy your hardship.

Only one in-service withdrawal may be made in any Plan Year.
 
   
 
 
You will be required to receive a distribution of the remaining available vested
balance, if any, of your Regular Account and your Rollover Account, if any,
prior to making a hardship withdrawal from your 401(k) Account. In no event may
the maximum amount of a hardship withdrawal from your 401(k) Account exceed the
value of your 401(k) Account as of December 31, 1988 plus the amount of any
401(k) contributions which you make to the Plan on or after January 1, 1989
reduced by the amount of any hardship withdrawals which you make from your
401(k) Account on or after January 1, 1989. No partial withdrawal of less than
$1,000 will be permitted unless it is for either (a) the amount necessary to
satisfy your hardship or (b) the total vested balance of your 401(k) Account.

 
 
If you have designated all or a portion of your elective deferrals to be Roth
elective deferrals, then such deferrals may be withdrawn from your Roth Elective
Deferral Account. The same rules and restrictions that apply to withdrawals from
your 401(k) Account or described above will apply to withdrawals from your Roth
Elective Deferral Account. Earnings associated with designated Roth
contributions will become taxable upon distribution, if such distribution is
made within the 5-tax-year period beginning with the first tax year for which
the participant made a designated Roth contribution to the Plan.
 
   
 
  C.   From the Rollover Account:
 
   
 
 
Not more than one withdrawal may be made from your Rollover Account in a
calendar year. No partial withdrawal of less than $1,000 will be permitted
unless it is for the total balance of your Rollover Account.
 
   
 
  NOTE: In general, employer contributions credited on your behalf will not be
available for in-service withdrawal until such employer contributions have been
invested in the Plan for at least 24 months (2 years) or you have been a
participant in the Plan for at least 60 months (5 years) or have reached age
591/2.

 

-8-



--------------------------------------------------------------------------------



 



MAKING WITHDRAWALS FROM YOUR ACCOUNT
CONTINUED

     
Upon Termination of Employment
  You may leave your account with the Plan and defer commencement of receipt of
your vested balance until April 1 of the calendar year following the later of
(i) the calendar year in which you reach age 701/2, or (ii) the calendar year in
which you retire (unless you are a 5% owner during the year in which you reach
age 701/2) except to the extent that your vested account balance as of the date
of your termination is less than $500, in which case your interest in the Plan
will be cashed out and payment sent to you.
 
   
 
  Please note that if you leave your account with the Plan and your vested
balance is less than $20,000, your account will be assessed an annual
administrative fee in the amount of $24.00. If your vested account balance is
equal to or exceeds $20,000, no annual administrative fee will be assessed to
your account. You may make withdrawals from your account(s) at any time after
you terminate employment. You may continue to change the investment instructions
with respect to your remaining account balance and make withdrawals as provided
above. (See the “Investment of Contributions” section of this Summary).
 
   
 
  If your total vested account equals or exceeds $500, you may elect, in lieu of
a lump sum payment, to be paid in annual installments with the right to take in
a lump sum the vested balance of your account at any time during such payment
period. If the actuarial determination of your life expectancy is less than the
period you elect, the maximum period over which you can receive annual
installments will be the next lower payment period.
 
   
Upon Disability
  If you are disabled in accordance with the definition of disability under the
Plan, you will be entitled to the same withdrawal rights as if you had
terminated your employment.
 
   
 
  You are disabled under the Plan if you are eligible to receive (i) disability
insurance benefits under Title II of the Federal Social Security Act or
(ii) disability benefits under any other IRS qualified employee benefits plan or
long-term disability plan of your employer.
 
   
Upon Death
  If you are entitled to a benefit under the Plan at the time of your death,
your entire account will be payable to your beneficiary. If you are married at
the time of your death, your spouse will be the beneficiary of your death
benefit (unless your spouse consents in writing to the designation of a
different beneficiary).
 
   
 
  Your beneficiary can elect from among the benefit payment forms available
under the Plan, which include a lump sum distribution, installment payments
(over a period not to exceed five years) and life expectancy distributions.
Payments to your beneficiary must satisfy the minimum distribution requirements
of the Internal Revenue Code in terms of the commencement date and amounts.
 
   
 
  Notwithstanding the above, if your account balance is less than $500, the
payment will be made to your beneficiary in the form of a lump sum distribution.

 

-9-



--------------------------------------------------------------------------------



 



BORROWING FROM YOUR ACCOUNT

     
Loans
  You may borrow from your Regular Account, 401(k) Account, Roth Elective
Deferral Account as well as Rollover Account. You may borrow any amount between
$1,000 and $50,000 (reduced by your highest outstanding loan balance(s) from the
Plan during the preceding 12 months). In no event may you borrow more than 50%
of the vested balance of your account.
 
   
 
  You may borrow only once in each calendar year from your Regular Account,
401(k) Account or Roth Elective Deferral Account and once each calendar year
from your Rollover Account. Each loan must be for at least $1,000. Your 401(k)
Account will first be used for the loan unless you specifically request
otherwise. In any event, whichever account you borrow from first, such account
must be exhausted before you may borrow any amount from the other account. A
loan from your Rollover Account, if you have one, will be considered a separate
loan. The amount of your loan will first be deducted from the taxable portion of
your account and then from the after-tax portion, if any.
 
   
 
  The amount of your loan will be deducted on the valuation date (see the
“Valuation of Accounts” section of this Summary) on which the Plan office
receives and processes your properly executed Loan Application, Promissory Note
and Disclosure Statement and Truth-in-Lending Statement. On request, the Plan
Administrator will provide you with the application form. The loan will not
affect your right to continue making contributions or to receive employer
contributions.
 
   
 
  Your loan will be deducted proportionately from the funds in which the account
(from which you are taking the loan) is invested. Your loan repayments will be
credited in accordance with your investment instructions in effect at the time
of each repayment.
 
   
 
  The rate of interest for the term of the loan will be established as of the
loan date, and shall be a reasonable rate of interest generally comparable to
the rates of interest then in effect at a major banking institution (e.g., the
Barron’s Prime Rate [base rate] plus 1%).
 
   
 
  Repayments are made through payroll deductions and will be transmitted along
with the employer’s contribution reports. The repayment period is between one
and 15 years for loans used exclusively for the purchase of a primary residence
or between one and five years for all other loans, at your option. After three
monthly payments have been made, you may repay the outstanding balance of the
loan (subject to the terms of your loan document).
 
   
 
  As you repay the loan, the principal portion, together with the interest, will
be credited to your account. In this way, you will be paying interest to
yourself. A $50.00 origination fee and a $40.00 annual administrative fee will
be subtracted from your account. The origination fee, plus the first year’s
administrative fee, will be deducted proportionately from your account at the
time of origination. Subsequent annual administrative fees will be deducted from
your account.
 
   
 
  In the event that you leave employment or die before repaying the loan, the
outstanding balance will be due and, if not paid by the end of the calendar
quarter following the calendar quarter in which you terminate employment or die,
will be deemed a distribution and subject to the applicable tax treatment.
However, you may elect upon termination of employment to continue to repay the
loan on a monthly basis directly to the Plan office.

 

-10-



--------------------------------------------------------------------------------



 



PLAN LIMITATIONS

     
Plan Limitations
  Internal Revenue Service requirements impose certain limitations on the amount
of contributions that may be made to this and other qualified plans. In general,
the annual “contributions” made to a defined contribution plan such as this
Plan, in respect of any Member, may not exceed the lesser of (a) 100% of the
Member’s total compensation or (b) a specific dollar amount, as determined by
the IRS each year. The dollar limit is $49,000 for 2009 and is subject to
adjustment in accordance with IRS Regulations.
 
   
 
  For this purpose, “contributions” include employer contributions and Member
contributions. The combined annual Member contributions allocated to a Member’s
401(k) Account and, if applicable, Roth Elective Deferral Account may not exceed
a specific dollar amount, as determined by the IRS each year. This limit is
$16,500 in 2009, and is subject to adjustment in accordance with IRS
Regulations. If your employer has another tax-qualified plan in effect, these
limits are subject to additional restrictions.
 
   
 
  Each Member and beneficiary assumes the risk in connection with any decrease
in the market value of his account. The benefit to which you may be entitled
when you take a distribution of your account cannot be determined in advance.
 
   
 
  As a defined contribution plan, the Plan is not covered by the plan
termination insurance provisions of Title IV of the Employee Retirement Income
Security Act of 1974 (“ERISA”). Therefore, your benefits are not insured by the
Pension Benefit Guaranty Corporation in the event of a plan termination.
 
   
 
  The Trustee is empowered to charge against and pay out of the Trust Fund, to
the extent not paid by the employers, all proper costs of operation and
administration of the Plan, including the expenses and compensation of the
Trustee, expenses of the Board and compensation for its agents.
 
   
 
  Except as may otherwise be required by applicable law or pursuant to the terms
of a Qualified Domestic Relations Order, amounts payable by the Plan generally
may not be assigned, and if any person entitled to a payment attempts to assign
it, his interest in the amount payable may be terminated and held for the
benefit of that person or his dependents.
 
   
 
  Membership in the Plan does not give you the right to continued employment
with your employer or affect your employer’s right to terminate your employment.
 
   
 
  Your employer’s continued participation is subject to IRS approval and any
requirements the IRS may impose.
 
   
 
  An employer may terminate its participation in the Plan at any time. In
addition, the Board retains the right to terminate the Plan or an employer’s
participation in the Plan in certain circumstances. If the Plan is terminated or
if your employer’s participation in the Plan is terminated, there will be no
further contributions to the Plan for your account.

 

-11-



--------------------------------------------------------------------------------



 



LEAVE OF ABSENCE

          Leave of Absence   There are four types of approved leaves of absence
which may be granted on a uniform basis by your employer while you are a Plan
Member.
 
       
 
  Type 1   Non-military leave granted to a Plan Member for up to one year.
During this leave, any supplemental contributions or allocations of forfeitures
will continue to be made and Vesting Service will continue to accrue.
 
       
 
  Type 2   Non-military leave granted to a Plan Member for up to one year during
which all contributions are discontinued. However, during this leave, Vesting
Service continues to accrue.
 
       
 
  Type 3   Military leave to a Plan Member during which all contributions are
discontinued. However, during this leave, Vesting Service continues to accrue.
In addition, the Member must return to the service of his employer.
 
       
 
  Type 4   Military leave granted to a Plan Member who is subject to qualified
military service pursuant to an involuntary military call-up in the Reserves of
the U.S. Armed Services. During this leave, contributions or allocations of
forfeitures will continue to be made. In addition, Vesting Service will continue
to accrue and any loan repayments may be suspended. To qualify for benefits
under Type 3, a Member must return to the service of his employer within 90 days
of his discharge from military service.

The following Table will assist you in understanding the Plan’s Leave of Absence
provisions as described above.

                                  Vesting Type of Leave   Duration  
Contributions   Loans   Service
 
               
Non-Military
Leave: 1
  Up to one year   Will continue to be made (supplemental only)   No effect  
Will continue to accrue
 
               
Non-Military
Leave: 2
  Up to one year   Will be
discontinued   No effect   Will continue to accrue
 
               
Military Leave: 3
  Can vary; must return to Employer   Will be
discontinued   No effect   Will continue to accrue
 
               
Military Leave: 4
  Can vary; must return to Employer within 90 days of discharge   Will continue
to be made   Repayments
may be
suspended   Will continue to accrue

 

-12-



--------------------------------------------------------------------------------



 



OTHER INFORMATION

     
Top Heavy Information
  A “top heavy” plan is a plan under which more than 60% of the accrued benefits
(account values) are for key employees. Key employees generally include officers
and shareholders earning more than $160,000 per year (indexed for cost-of-living
adjustments), 5% owners of the Employer, and 1% owners of the Employer earning
more than $160,000 per year. If your employer’s plan is top heavy for a
particular Plan Year, you may be entitled to a minimum employer contribution
equal to the lesser of 3% of your Plan Salary or the greatest percentage
contributed by the employer for any key employee. This minimum contribution
would be offset by the regular contribution made by your employer (See the “Plan
Contributions” section of this Summary).
 
   
 
  In order to receive the minimum contribution for any Plan Year, you must be
employed on the last day of the Plan Year (December 31). If your employer also
provides a defined benefit or another defined contribution plan, your minimum
benefit may be provided under such plan.
 
   
Disputed Claims
Procedure
  If you disagree with respect to any benefit to which you feel you are
entitled, you should make a written claim to the President of the Plan. If your
claim is denied, you will receive written notice explaining the reason for the
denial within 90 days after the claim is filed.
 
   
 
  The President’s decision will be final unless you appeal such decision in
writing to the Board of Directors of the Plan, within 60 days after receiving
the notice of denial. The written appeal should contain all information you wish
to be considered. The Board will review the claim within 60 days after the
appeal is made. Its decision will be in writing and will include the reason for
such decision. The Board’s decision will be final.
 
   
Qualified Domestic Relations Orders (QDRO’s)
  A QDRO is a judgment, decree or order which has been determined by the Plan,
in accordance with the procedures established under the provisions of the Plan,
to constitute a QDRO under the Internal Revenue Code.
 
   
 
  To obtain copies of the Plan’s Model QDRO and QDRO Procedures, free of charge,
please contact the Plan Administrator. (Please refer to the “Plan Information”
section of this Summary to obtain the Plan Administrator’s address and telephone
number).

 

-13-



--------------------------------------------------------------------------------



 



MEMBERS RIGHTS

     
Statement of ERISA Rights
  As a participant of the Plan, you are entitled to certain rights and
protection under ERISA which provides that all members shall be entitled to:
 
   
 
 
•    Examine, without charge, at the Plan Administrator’s office or at other
specified locations, all plan documents, and copies of all documents filed by
the Plan Administrator with the U. S. Department of Labor such as detailed
annual reports and plan descriptions.
 
   
 
 
•    Obtain copies of all plan documents and other plan information upon written
request to the Plan Administrator. The Administrator may make a reasonable
charge for the copies.
 
   
 
 
•    Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Member with a copy of such
summary.
 
   
 
  In addition to creating rights for Plan Members, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called “fiduciaries”, have a duty to do so prudently and in the
interest of you and other plan participants and beneficiaries. No one may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a benefit or exercising your rights under ERISA. If your claim for a
benefit is denied in whole or in part, you will receive a written explanation of
the reason for the denial. As already explained, you also have the right to have
your claim reconsidered.
 
   
 
  Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan Administrator and do not
receive them within 30 days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive them, unless such materials were not
sent for reasons beyond the Administrator’s control. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court.
 
   
 
  In addition, if you disagree with the Plan Administrator’s decision (or lack
thereof) concerning the qualified status of a domestic relations order
subsequent to the 18 month period described in Section 414(p) of the Code, after
you complied with the remedies prescribed by the Plan’s QDRO procedures and the
Disputed Claims Procedures outlined in the Summary Plan Description, you may
file suit in federal court.
 
   
 
  If it should happen that Plan fiduciaries misuse the Plan’s money, or if you
are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor or, after you have complied with the Disputed
Claims Procedure outlined in this Summary Plan Description, you may file suit in
a federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay such costs and
fees (for example, if it finds your claim is frivolous).
 
   
 
  If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries; Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington D.C. 20210.
 
   
 
  This Statement of ERISA Rights is required by federal law and regulation.

 

-14-



--------------------------------------------------------------------------------



 



PLAN INFORMATION

     
Employer
  Federal Home Loan Bank of Des Moines
801 Walnut Street, Ste. 200
Skywalk Level
Des Moines, IA 50309-3501
 
   
 
  Telephone Number: — (515)-281-1000
 
   
Plan Sponsor:
  The Plan is sponsored by the —
 
   
 
  Pentegra Defined Contribution Plan for Financial Institutions
108 Corporate Park Drive
White Plains, NY 10604
 
   
 
  Telephone Number — (914) 694-1300
Pentegra by Phone — (866) 633-4015
Pentegra Online — www.pentegra.com
 
   
 
  Employer Identification Number — 13-6321489
Plan Number — 002
 
   
 
  Plan Year End — December 31
 
   
Plan Administrator:
  The Plan Administrator is the President of the Plan whose place of business is
the office of the Pentegra Defined Contribution Plan for Financial Institutions.
The President is also the person designated as agent for service of legal
process. Service of legal process may also be made upon the Plan Trustee.
 
   
Board of Directors:
  The composition up of the Board changes from year to year, but you may refer
to the most recent Annual Report (which is sent to your employer) for a current
listing of the Board Members and their places of business.
 
   
Trustee:
  The Bank of New York Mellon
One Wall Street
New York, NY 10286
 
   
 
  Telephone Number — (212) 635-8115
 
   
Participating Employers:
  Upon receipt of a written request for information regarding whether a
particular employer is a member of this multiple employer arrangement, we will
provide you with a statement as to whether such employer is a Member and, if so,
the employer’s address.

 

-15-



--------------------------------------------------------------------------------



 



         
(PENTEGRA RETIREMENT SERVICES LOGO) [c82335c8233502.gif]
  Our difference is your advantage   Pentegra Retirement Services

108 Corporate Park Drive

White Plains, NY 10604

(800) 872-3473

www.pentegra.com

 

 